Citation Nr: 1416258	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for the service connected bilateral hearing loss, evaluated as 60 percent disabling prior to April 11, 2012, and as 70 percent disabling since April 11, 2012. 

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from September 1953 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 60 percent for the service-connected bilateral hearing loss, and denied entitlement to a TDIU rating.  

By November 2012 rating decision, the RO granted a 70 percent rating for the service connected bilateral hearing loss.  The Veteran has continued his appeal for an even higher rating for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 11, 2012, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level VIII for his right ear and Level IX for his left ear.

2.  On and after April 11, 2012, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level X for his right ear and Level IX for his left ear.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent prior to April 11, 2012 for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013). 

2. The criteria for a rating in excess of 70 percent on and after April 11, 2012, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the March 2011 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  As noted above, VA examinations were held in May 2011 and October 2012 to assess the severity of the Veteran's bilateral hearing loss, and each examination included a review of the medical record and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more evidentiary development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to a higher rating for his service-connected bilateral hearing loss, prior to and effective from April 11, 2012, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100. 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

1. Prior to April 11, 2012

VA audiological testing conducted in May 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  65, 80, 85, and 100, for an average of 82, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 65, 80, 80, and 95, for an average of 80.  The speech recognition score, using the Maryland CNC Test, was 52 percent in the right ear and 44 in the left ear.  The examiner noted that the Veteran had difficulty hearing in all settings, and that even with the usage of hearing aids the Veteran must face the person he is listening to directly to augment his hearing with visual cues.  

Applying the May 2011 VA examination results to the Rating Schedule revealed numeric designations of Level VIII for his right ear, and Level IX for his left ear.  See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 50 percent rating for bilateral hearing loss.  

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results demonstrated a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right and left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is warranted.  According to 38 C.F.R. § 4.86(a), the Roman numeral designation assigned to each ear will be from Table VI or Table VIa, whichever results in the higher numeral.  The designations assigned via application of Table VI were discussed above and will not be repeated here.  Application of Table VIa to the results of the May 2011 VA examination yielded lower Roman numeral designations of VII for the Veteran's right ear and VII for his left ear.  Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated pure tone thresholds of 70 decibels or more at 2000 Hertz in both ears, the evidence did not show pure tone thresholds of 30 decibels or less at 1000 Hertz, bilaterally.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

The evidence of record did not include other audiological results dated prior to April 11, 2012.  The Board notes that disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered; thus, based on the audiometric findings of record, a rating in excess of 60 percent prior to April 11, 2012, for bilateral hearing loss, is not warranted.  Lendenmann v. Principi, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, prior to April 11, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. On and After April 11, 2012

In October 2012, the Veteran underwent a VA audiological examination which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:  65, 80, 85, and 100, for an average of 82, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 60, 75, 75, and 95, for an average of 76.  The speech recognition score, using the Maryland CNC Test, was 38 percent in the right ear and 48 in the left ear.  The examiner responded "yes" to the question of whether the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, and also noted that the Veteran reported he has a difficult time following conversation even with hearing aids, and that he must augment his hearing with visual cues.  

Applying the February 4, 2013 results to the Rating Schedule revealed numeric designations of Level X for his right ear, and Level IX for his left ear. See 38 C.F.R. § 4.85, Table VI, DC 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, results in a 70 percent rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results from October 2012 demonstrated a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz ) in his right and left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is warranted.  According to 38 C.F.R. § 4.86(a), the Roman numeral designation assigned to each ear will be from Table VI or Table VIa, whichever results in the higher numeral.  The designations assigned via application of Table VI were discussed above.  Application of Table VIa to the results of the October 2012 VA examination yielded the Roman numeral designation of VI for the Veteran's right ear, and the Roman numeral designation of VII for his left ear.  As such, a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss is not warranted pursuant to 38 C.F.R. § 4.86(a).  Additionally, with respect to exceptional patterns of hearing loss, the evidence of record did not demonstrate pure tone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, although the evidence did show pure tone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  Thus, based on the audiometric findings of record, a rating in excess of 70 percent on and after April 11, 2012, for bilateral hearing loss, is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning any higher evaluation for the Veteran's bilateral hearing loss, at any point, effective from April 11, 2012, the doctrine is not for application.  Gilbert v. Derwinski, supra.

3. Extraschedular

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that there has been no showing that the Veteran's disability picture for his bilateral hearing loss could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, DC 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  When applying the results of the relevant audiological examinations (in May 2011 and in October 2012) to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations as set forth above.  During the May 2011 and October 2012 VA examinations, it was noted that the Veteran had difficulty hearing in all settings, and that even though he used hearing aids he still needed to his hearing with visual cues.  However, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's contentions and experiences are congruent with the disability picture represented by the 60 and 70 percent ratings already assigned before and after April 12, 2012, respectively.  Ratings in excess of those already assigned are provided for certain manifestations of bilateral hearing loss, but the evidence demonstrated that those manifestations were not present before or after April 11, 2012.  Thus, the criteria for the 60 and 70 percent ratings reasonably describe the Veteran's disability level and symptomatology, before and after April 11, 2012, respectively.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, supra. 
ORDER

A rating in excess of 60 percent prior to April 11, 2012, for bilateral hearing loss, is denied.

A rating in excess of 70 percent, on and after April 11, 2012, for bilateral hearing loss, is denied.


REMAND

The Veteran contends he is unable to work due to his service connected bilateral hearing loss and lumbar disability.  The record reflects that his bilateral hearing loss is rated 70 percent disabling; his chronic lumbar strain, with bilateral radiculopathy and sciatic pain is rated as 40 percent disabling; his tinnitus is rated as 10 percent disabling; and his scar, residuals of cholecystectomy is rated 0 percent disabling.  He has a combined rating of 80 percent, effective from January 29, 2010. 

Generally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe when standing alone as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, any special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On a VA examination in July 2010, it was noted that after his military service, the Veteran did heavy equipment work outside, then dispatcher work, and then vehicle maintenance work for several years, and then he became an administrator in an office setting, for the State of California, and retired at the age of 68 in 1995.  It was noted that after that, he had not been employed.  The VA examiner also noted that the Veteran had Parkinson's disease, but that his Parkinson's disease was independent of his lumbosacral strain, sciatic pains, and polyneuropathy.  

In a statement received in November 2010, the Veteran claimed that his hearing loss was so great that it had been of the major disabilities in his seeking full or part time employment.  He claimed that his hearing loss had caused him to have to turn in his class 1 license, which he had to operate heavy equipment.  He claimed that because of his severe hearing loss combined with the physical problems from his back injury, he could no longer work, even on a part time basis.  He also claimed that because of his severe back pain, he could not drive or operate heavy equipment anymore.  He filed another statement in which he reiterated his contention that he could no longer work, and added that he could not use a communication device because he could not hear properly to understand a normal or adjusted hearing situation.  

Received in November 2010, from the Veteran, was the first page of a formal application for a TDIU rating (VA Form 21-8940).  Therein, he reported he last worked as a mechanic for the State of California, Department of Transportation, from 1984 to 1996, doing equipment maintenance.  He reported he last worked full time and became too disabled to work (due to hearing loss) in 1996.  

Thereafter, also in November 2010, the Veteran filed another VA Form 21-8940 in which he reported he last worked doing security, for Wakenhut Security, from January 2008 through April 2008.  He noted he last worked full time in 1996, and had become too disabled to work (due to hearing loss and a back condition) in 2008.  He indicated he had completed 12th grade and had not had any education or training before he was too disabled to work, and since he became too disabled to work.  

Received in April 2011 was a completed VA Form 21-4192 (Request for Employment Information), in which a former employer, Wakenhut Security, indicated that the Veteran had worked as a security officer, 40 hours a week, from February 2008 through January 2009, and had retired on disability in January 2009.  

On a VA general medical examination in April 2011, provided pursuant to the Veteran's claim of entitlement to TDIU rating, it was noted that he had worked as a heavy equipment operator, a fire captain, and ended work in 1996, and was also a truck driver and did sales.  The examiner opined that the Veteran was unemployable due to his Parkinson's disease.  The examiner also found the lumbar spine range of motion particularly problematic.  The examiner opined that his back contributed to his disability, but also noted that the Veteran worked through 1996 with a stable back condition, and only now has reduced range of motion likely because of Parkinson's disease.  

On a VA audiological examination in May 2011, it was noted that the Veteran worked as a heavy and light mechanic from 1953 to 1996.  The diagnosis was bilateral severe sensorineural hearing loss.  With regard to functional effects of hearing loss, the examiner noted that the Veteran had difficulty hearing in all setting, and that his tinnitus got so bad, he could not concentrate on what he was doing.  The examiner opined that it was more likely than not that even with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have a substantial effect on his ability to engage in gainful employment.  The examiner also noted that even with usage of hearing aids, the Veteran must directly face a person he is listening to in order to augment his hearing with visual cues.

Review of the VA examination reports cited above shows that the examiner did not have the claims folder for review, but rather just reviewed the electronic records.  Further, the examiner did not discuss whether the Veteran's service-connected disabilities alone rendered him unable to obtain or maintain employment; rather, the examiner focused on the impact of the nonservice-connected Parkinson's disease on the Veteran's employability.  There was also no indication that the examiner discussed or considered the Veteran's level of education, special training, or previous work experience in rendering the determination as to his employability.  In this regard, the Board notes that it appears that the Veteran ended full time employment as a heavy equipment operator/mechanic in 1996, and full time employment in security in 2008, and that he did do a desk job at some point near the end of his employment.  However, the examiner did not consider the Veteran's employment history in this regard in rendering a decision.  In light of these deficiencies, the Board finds that the April 2011 VA examination is inadequate insofar as it pertains to the Veteran's claim of entitlement to TDIU.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to obtain a supplemental opinion regarding whether the Veteran's service-connected disabilities, alone, preclude him from following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Arrange for the VA examiner who provided the April 2011 examination report and opinion (regarding TDIU) to review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be asked to evaluate the impact of the Veteran's service-connected disabilities (bilateral hearing loss, chronic lumbar strain, with bilateral radiculopathy and sciatic pain, and tinnitus) on his employability.  The examiner should provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of his service-connected disabilities alone (and without regard to age or nonservice-connected disabilities).  If the original VA examiner (from April 2011) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


